ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/15/10 BBVA Bancomer SA Texas Deutsche Bank Deutsche Bank Securities Inc, Goldman Sachs & Co, BBVA Securities Inc. 06/21/10 Covidien International Finance SA Morgan Stanley Barclays Capital, Goldman Sachs & Co, Morgan Stanley, Banc of America Securities LLC, BNP Paribas Securities Corp, Citigroup Global Markets Inc, Deutsche Bank Securities Inc. 08/03/10 Pride International, Inc. Wachovia Bank of America Merrill Lynch, Citigroup Global Markets Inc, Goldman Sachs & Co, Natixis/NewYork NY, Wells Fargo & Co, BBVA Compass, HSBC Securities, ING Bank NV/United States, JP Morgan Securities, Scotia Capital Inc, Standard Chartered Bank (US), UBS Securities LLC 08/09/10 Anadarko Petroleum Corp. JPMorgan Chase Barclays Capital, Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Stanley, UBS Securities LLC 09/07/10 Hospira, Inc. Citigroup Global Markets Citigroup Global Markets Inc, Morgan Stanley, RBS Securities Corp, Bank of America Merrill Lynch, BTMU Capital Corp, Goldman Sachs & Co, US Bank Capital Markets, Wells Fargo & Co. 09/07/10 Medco Health Solutions Deutsche Bank Deutsche Bank Securities Inc, Goldman Sachs & Co, Mitsubishi UFJ Securities USA Inc, Bank of America Securities LLC, Barclays Capital, Citigroup Global Markets Inc, Daiwa Capital Markets America Inc, JP Morgan Securities, KeyBanc Capital Markets, Mizuho Securities USA Inc, PNC Capital Markets, RBS Securities Corp, Scotia Capital Inc, UBS Securities, Wells Fargo Securities LLC 09/15/10 Wyndham Worldwide JPMorgan Chase Banc of America Securities LLC, Deutsche Bank Securities Inc, JP Morgan Securities, RBS Securities Inc, BBVA Securities Inc, Credit Suisse Securities USA LLC, Daiwa Capital Markets America Inc, Goldman Sachs & Co, Mitsubishi UFJ Securities USA Inc, nabSecurities LLC, Scotia Capital Inc, US Bancorp Investments Inc 09/22/10 Liberty Property LP Wachovia Banc of America Securities LLC, Citigroup Global Markets Inc, Wells Fargo Securities LLC, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley & Co Inc, Scotia Capital Inc, SunTrust Robinson Humphrey Inc, UBS Securities LLC, US Bancorp Investments Inc 09/27/10 NBC Universal Morgan Stanley Bank of America Merrill Lynch, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley, Bank of Tokyo-Mitsubishi UFJ, Barclays Capital, Blaylock & Co Inc, BNP Paribas, CastleOak Securities LP, Credit Suisse, Deutsche Bank Securities Inc, Loop Capital Markets LLC Samuel A Ramirez & Co Inc, UBS Securities, Wells Fargo & Co, Williams Capital Group LP 09/28/10 BP Captial Markets Citigroup Barclays Capital, BNP Paribas Securities Corp, Citigroup Global Markets Inc, Goldman Sachs & Co, HSBC Securities, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBS Securities Inc, Santander Investment Securities Societe Generale, Credit Suisse Securities USA LLC, Scotia Capital Inc, SG Americas Securities LLC, Standard Chartered Bank (US), UBS Securities LLC 09/30/10 Citigroup Capital XIII Morgan Stanley Bank of America Merrill Lynch, JP Morgan, Morgan Stanley, UBS Securities LLC, Wells Fargo & Co, Barclays Capital, Commerz Fincancial Products, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, KKR Capital Markets LLC, Lloyds TSB Bank PLC, SunTrust Robinson Humphrey
